[Cite as Smith v. Ironwood at Shaker Run Condominium Owners' Assn., Inc., 2021-Ohio-346.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




 TERRI EGELSTON SMITH, et al.,                        :

        Appellees,                                    :          CASE NO. CA2020-08-051

                                                      :                   OPINION
     - vs -                                                                2/8/2021
                                                      :

 IRONWOOD AT SHAKER RUN                               :
 CONDOMINIUM OWNERS'
 ASSOCIATION, INC., et al.,                           :

        Appellants.




         CIVIL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             Case No. 19CV91902


Young, Reverman & Mazzei Co., LPA, Bradford C. Weber, 1243 West 8th Street, Suite
2000, Cincinnati, Ohio 45203, for appellee

John K. Benintendi, P.O. Box 145496, Cincinnati, Ohio 45250, for appellant



        BYRNE, J.

        {¶ 1} Defendants-appellants, Ironwood at Shaker Run Condominium Owners'

Association, Inc., Towne Properties Asset Management Company, and Towne Properties

Assets Management Company, Ltd. (collectively "Ironwood"), appeal from (1) the Warren

County Court of Common Pleas' Decision and Entry Denying Defendants' Motions for

Summary Judgment, entered on May 7, 2019, and (2) the court's Final Judgment Entry,
                                                                                 Warren CA2020-08-051

entered on August 21, 2020. After a bench trial, the court found in favor of plaintiffs-

appellees, Terri Egelston Smith ("Terri") and Douglas V. Smith ("Douglas"), on their

negligence claim. Because we find that the trial court has not resolved all of the Smiths'

pending claims, we dismiss the appeal for lack of a final appealable order and remand for

further proceedings.

                                    Facts and Procedural History

        {¶ 2} In the early morning hours of January 19, 2015, Terri left her condominium

located in the Ironwood at Shaker Run community and walked towards her vehicle, which

was parked across a roadway in the condominium parking lot. It was dark out and the

roadway was unlit. Approximately halfway across the roadway, Terri slipped on ice and fell,

suffering significant injuries.

        {¶ 3} In 2019, the Smiths filed suit against the Ironwood defendants, which include

the Smiths' condominium owners' association and the property management company.1

The Smiths brought two claims. First, the Smiths asserted a claim of negligence. They

alleged that the ice Terri slipped on was an unnatural accumulation of ice, that Ironwood

owed Terri a duty of care to warn her of the dangerous condition, and that Ironwood had

failed to reasonably maintain the premises as to avoid a risk of harm to Terri. They alleged

that Ironwood's negligence caused Terri's injuries and Douglas' loss of consortium.

Second, the Smiths asserted a claim for breach of contract. They alleged that Ironwood

had contracted "to perform certain duties and responsibilities, regarding conduct in

response to ice and snow" through their "own rules and, regulations and contracts." The

Smiths alleged that Ironwood's breach of its contract resulted in Terri's injuries.

        {¶ 4} Ironwood moved for summary judgment, arguing that it owed the Smiths no




1 The case was originally filed in 2017, dismissed by the Smiths without prejudice, and timely refiled.

                                                     -2-
                                                                               Warren CA2020-08-051

duty of care because there was no evidence that the ice was an unnatural accumulation,

that Ironwood lacked superior knowledge of the ice accumulation, and that the Smiths'

claims were barred by the open and obvious doctrine. Ironwood also moved for summary

judgment on the breach of contract claim, arguing that the Smiths failed to attach any

contract to the complaint and failed to present any evidence that Ironwood assumed a

contractual duty to remove ice or salt from the parking lot.

        {¶ 5} The trial court denied Ironwood's motion, concluding that genuine issues of

material fact existed to preclude summary judgment as to the Smiths' negligence claim.

With regard to the breach of contract claim, the court stated that "no argument was put

forward as to Plaintiffs' cause of action for breach of contract * * * therefore, this Court

cannot grant summary judgment as to the breach of contract claim whatsoever." Ironwood

later moved the court to reconsider its summary judgment decision and, among other

arguments, pointed out that Ironwood had in fact included an argument regarding the

breach of contract claim in Ironwood's summary judgment briefing. In denying the motion

for reconsideration, the trial court wrote, "[i]nasmuch as any party raised the breach of

contract claim in their motions for summary judgment, the Court finds those arguments not

well taken." Thus, the breach of contract claim remained pending before the trial court after

the conclusion of the summary judgment stage.2

        {¶ 6} Prior to trial, the parties filed a damages stipulation. The parties stipulated

that Ironwood would pay $75,000 if Ironwood was found liable on the negligence claim, or

Ironwood's pro rata portion of $75,000 if Terri was found to be contributorily negligent. The

stipulation provided that the "trial will be a jury trial on the sole issue of negligence * * *," but




2. A fourth defendant, Fischer Attached Homes II, L.L.C., also filed a motion for summary judgment. Fischer's
motion was denied. The Smiths voluntarily dismissed their claims against Fischer before trial, and Fischer is
not involved in this appeal.

                                                    -3-
                                                                      Warren CA2020-08-051

failed to explain why the breach of contract claim would not also be addressed at trial. The

stipulation simply ignored the breach of contract claim.

       {¶ 7} Despite the stipulation's omission of any reference to the breach of contract

claim, the Smiths took no steps to formally dismiss or otherwise disavow that claim. To the

contrary, in their pretrial statement the Smiths reiterated that they intended to try both the

negligence claim and the breach of contract claim. Specifically, the Smiths stated that

"[they] contend that [Ironwood] also breached a contractual duty with respect to snow and

ice treatment, pursuant to the Ironwood at Shaker Run Condominium Owners Association

Inc. Resident Handbook." They also briefly explained their theory that Ironwood violated

this alleged contract by failing to use sand to provide traction in icy conditions.

       {¶ 8} Nor did Ironwood forget the pending breach of contract claim. In Ironwood's

pretrial statement, Ironwood noted that "[i]t is also alleged Ironwood breached their contract

by failing to remove ice and snow in accordance with their duties and responsibilities."

Thus, shortly before trial both parties acknowledged that the breach of contract claim

remained pending before the court.

       {¶ 9} The parties waived jury trial and proceeded to a bench trial. We need not

summarize the trial testimony at this time, except to note that the Smiths introduced a copy

of the "Ironwood at Shaker Run Condominium Owners Association Inc. Resident

Handbook."     Terri testified about receiving the handbook and said that it was her

understanding that the homeowner's association was responsible, pursuant to the

handbook, for treating the driveways and parking areas in the community for snow and ice.

       {¶ 10} During closing arguments, both parties' counsel extensively debated the

merits of the Smiths' negligence claim, with their arguments focusing on whether the ice

was a natural or unnatural accumulation and whether the ice accumulation was an open

and obvious danger. The Smiths' counsel also referenced the breach of contract claim,

                                             -4-
                                                                    Warren CA2020-08-051

arguing that "[D]efendants admit they had a duty to keep the premises safe and they

undertook a duty by contract to do that, based on the handbook."

      {¶ 11} Ultimately, the trial court issued its Final Judgment Entry in which it analyzed

arguments and cited case law regarding negligence and found Ironwood liable to the Smiths

for negligence. The court determined Ironwood had notice that the ice accumulation –

which it found to be a natural accumulation – was substantially more dangerous than Terri

or another condominium owner would associate with ice. The court found for the Smiths

and entered judgment for $75,000, the amount the damages stipulation contemplated

Ironwood would owe to Smith if Ironwood was found liable on the Smiths' negligence claim.

Other than one brief acknowledgment in the Final Judgment Entry that the Smiths "filed suit

against [Ironwood] for negligence and breach of contract," the entry did not analyze or

resolve the breach of contract claim, nor award damages with respect to that claim. In

discussing the relevant facts, the trial court omitted reference to the handbook that the

Smiths introduced at trial and had indicated was the basis of their breach of contract claim.

Despite only resolving the negligence claim, the entry did not contain Civ.R. 54(B) language

stating that there was "no just reason for delay." Ironwood appealed.

                                        The Appeal

      {¶ 12} Ironwood brings four assignments of error. Ironwood's first assignment of

error concerns the trial court's denial of its motion for summary judgment. Both parties

argued why they believe the court did or did not err when it denied Ironwood's motion for

summary judgment – including arguments regarding the breach of contract claim. But with

regard to Ironwood's three remaining assignments of error, which all pertain to putative

errors in the trial court's Final Judgment Entry, the parties only addressed arguments

regarding the negligence claim, and made no substantive references to the breach of

contract claim. At oral argument, Ironwood's counsel suggested that the breach of contract

                                            -5-
                                                                        Warren CA2020-08-051

claim became moot upon the trial court's decision in favor of the Smiths on the negligence

claim.

         {¶ 13} Because it presents a jurisdictional issue, we must address the effect of the

yet unresolved breach of contract claim.

         {¶ 14} Appellate courts have jurisdiction over judgments or final orders of inferior

courts within their district. Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2505.03(A). If

an order is not final and appealable, then the appellate court has no jurisdiction to review

the matter and must dismiss the appeal. Carpenter v. Carpenter, 12th Dist. Butler No.

CA2013-05-083, 2013-Ohio-4980, ¶ 8. "An order of a court is a final appealable order only

if the requirements of both R.C. 2505.02 and, if applicable, Civ.R. 54(B), are met." State ex

rel. Scruggs v. Sadler, 97 Ohio St. 3d 78, 2002-Ohio-5315, ¶ 5.

         {¶ 15} R.C. 2505.02 provides that an order is final if it "affects a substantial right in

an action that in effect determines the action and prevents a judgment* * *."                R.C.

2505.02(B)(1). After thorough consideration, we find that the trial court's Final Judgment

Entry is not a final appealable order under R.C. 2505.02. The trial court only decided the

Smiths' negligence claim. Though the entry briefly referred to the Smiths' breach of contract

claim, there is no indication that the breach of contract claim was addressed or resolved in

any way. Therefore, the trial court's decision did not prevent a judgment in favor of or

against the Smiths with regard to the breach of contract claim and it remains a pending

claim before the trial court. See R.C. 2505.02.

         {¶ 16} Civ.R. 54(B), which applies to actions involving multiple claims and multiple

parties, provides;

                When more than one claim for relief is presented in an action
                whether as a claim, counterclaim, cross-claim, or third-party
                claim, and whether arising out of the same or separate
                transactions, or when multiple parties are involved, the court
                may enter final judgment as to one or more but fewer than all of

                                               -6-
                                                                          Warren CA2020-08-051

                 the claims or parties only upon an express determination that
                 there is no just reason for delay. In the absence of a
                 determination that there is no just reason for delay, any order or
                 other form of decision, however designated, which adjudicates
                 fewer than all the claims or the rights and liabilities of fewer than
                 all the parties, shall not terminate the action as to any of the
                 claims or parties, and the order or other form of decision is
                 subject to revision at any time before the entry of judgment
                 adjudicating all the claims and the rights and liabilities of all the
                 parties.

          {¶ 17} In other words, the rule provides that if, in a case involving multiple parties or

multiple claims, the court enters judgment as to some, but not all, of the claims and/or

parties, the judgment is not a final appealable order unless it includes the language that

"there is no just reason for delay." Scruggs at ¶ 8; Stealth Investigations, Inc. v. Mid-

Western Auto Sales, Inc., 12th Dist. Butler No. CA2009-08-216, 2010-Ohio-327, ¶ 9, citing

Internatl. Bd. of Electrical Workers, Local Union No. 8 v. Vaughn Industries, L.L.C., 116
Ohio St. 3d 335, 2007-Ohio-6439, ¶ 7. "In absence of express Civ.R. 54(B) language, an

appellate court may not review an order disposing of fewer than all claims." Internatl. Bd.

at ¶ 8.

          {¶ 18} The trial court did not include the requisite Civ.R. 54(B) language in the Final

Judgment Entry. Therefore, Civ. R. 54(B) does not allow us to decide this appeal involving

only the negligence claim when the breach of contract claim has not yet been decided.

          {¶ 19} Because the requirements of R.C. 2505.02 were not met by the Final

Judgment Entry, and because the court did not include Civ.R. 54(B) language in the entry,

there is no final appealable order in this case and the appeal must be dismissed. See

Scruggs at ¶ 5.

          {¶ 20} Finally, we reject Ironwood's counsel's assertion at oral argument that the

breach of contract claim was mooted by the trial court's decision on the negligence claim.

It is true that "a judgment in an action which determines a claim in that action and has the


                                                 -7-
                                                                      Warren CA2020-08-051

effect of rendering moot all other claims in the action as to all other parties to the action is

a final appealable order pursuant to R.C. 2505.02, and Civ.R. 54(B) is not applicable to

such a judgment." Wise v. Gursky, 66 Ohio St. 2d 241, 243 (1981). However, we are aware

of no reason why the trial court's decision granting judgment to the Smiths on their

negligence claim would render their breach of contract claim moot. The Smiths' two claims

were independent of one another, and only one has been decided by the trial court.

Consequently, we dismiss the appeal for lack of a final appealable order.

       {¶ 21} Appeal dismissed.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                             -8-